MEMORANDUM **
Maria Elena Aguirre-Pineda appeals from her guilty-plea conviction and 168-month sentence imposed for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841 and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Aguirre-Pineda’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. The appellant has not filed a pro se supplemental brief, but she has filed a letter, which we construe as a motion for appointment of counsel and deny. The government has filed a letter indicating that it does not intend to file an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.